DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 20 December 2021 have been fully considered but they are not persuasive.  Specifically, applicant’s arguments amount to a restatement of the rejection of record with several citations of case law and very little content regarding any distinctions between the claimed method and the method and properties of the product formed in the prior art.  Therefore the rejection is maintained and made FINAL.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specifically, the prior art has been established as forming a substantially identical product (same binder and active materials) by a substantially identical method (overlapping time and temperature ranges which naturally controls expansion as expansion is a function of the time and temperature as noted below) and applicant has failed to provide persuasive evidence that the prior art would not necessarily contain the claimed properties (see MPEP 2112 Part V below):
V. ONCE A REFERENCE TEACHING PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS MADE THE BASIS OF A REJECTION, AND THE EXAMINER PRESENTS EVIDENCE OR REASONING TO SHOW INHERENCY, THE BURDEN OF PRODUCTION SHIFTS TO THE APPLICANT
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).


Relevant MPEP Sections
MPEP 2112.01 relating to Composition, Product, and Apparatus Claims:  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
                                                                                                                                         
Claim Rejections - 35 USC § 103
Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub 2017/0040598 of record) in view of Bonhomme et al. (US Pub 2018/0198114 cited in IDS).
In regard to claim 1-3 and 6-10, Wang et al. teach a method of forming a battery cell, the method comprising: forming an anode by pyrolyzing an active material layer comprising a binder (polymer such as polyamide) and silicon particles at a temperature of about 750°C or 800°C for about an hour (paragraphs [0010-0012, 0048, 0062] i.e. controlling expansion of the anode by controlling parameters such as temperature and dwell time); forming a (lithium ion) battery cell comprising a cathode, an electrolyte, and the anode, the anode comprising the pyrolyzed active material layer on a copper current collector (paragraphs [0004, 0074-0075]).
Claims 1-3 and 10 differ from the prior art in calling for a particular amount of a lateral expansion of the anode during operation. However, as claimed and prior art products are identical or substantially identical in structure or composition, and are produced by identical or substantially prima facie case of either anticipation or obviousness has been established as the claimed properties are presumed present (see MPEP 2112.01 above).
 Further, Bonhomme et al. teach a similar method of making a silicon based anode for a lithium ion battery which includes pyrolizing a silicon and binder mixture which is then attached to a copper current collector and the desirability to use PAI to attached the films to the current collector as such reduces the dimensional expansion of the electrode film to essentially zero which prevent breakage or delamination of the electrodes (paragraph [0153]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a particular binder to reduce the dimensional expansion of the electrode to zero in the method of Wang et al. as such increases the longevity of the battery by preventing breakage as taught by Bonhomme et al.  About zero expansion in any direction as disclosed by the prior art overlaps the claimed ranges (i.e. less than 0.6%) in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (USP 6,413,672 of record) in view of Bonhomme et al. (US Pub 2018/0198114 cited in IDS).
In regard to claim 1-4 and 6-10, Suzuki et al. teach a method of forming a battery cell, the method comprising: forming an anode by pyrolyzing an active material layer comprising a binder (organic material that turns into carbon such as phenol resin) and silicon particles at a temperature of about 700°C to 850°C on a copper current collector for about 0.1 hour or longer (column 4 line 65, column 6 line 49 - column 8 line 52; i.e. controlling expansion of the anode by controlling parameters such as temperature and dwell time); forming a (lithium ion) battery cell comprising a cathode, an electrolyte, and the anode, the anode comprising the pyrolyzed active material layer on a copper current collector (column 4 lines 42-46).
prima facie case of either anticipation or obviousness has been established as the claimed properties are presumed present (see MPEP 2112.01 above).
 Further, Suzuki et al. teach the ability to use an adhesive coating film on the current collector (column 7 lines 48-65) and Bonhomme et al. teach a similar method of making a silicon based anode for a lithium ion battery which includes pyrolizing a silicon and binder mixture which is then attached to a copper current collector and the desirability to use PAI to attached the films to the current collector as such reduces the dimensional expansion of the electrode film to essentially zero which prevent breakage or delamination of the electrodes (paragraph [0153]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a particular binder to reduce the dimensional expansion of the electrode to zero in the method of Suzuki et al. as such increases the longevity of the battery by preventing breakage as taught by Bonhomme et al.  About zero expansion in any direction as disclosed by the prior art overlaps the claimed ranges (i.e. less than 0.6%) in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).

Double Patenting
The nonstatutory double patenting rejection (Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-19 of co-pending Application No. 16/681,788 in view of the prior art above which obviates the claimed pyrolysis temperature and timing. Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of co-pending Application No. 16/845,521 in view of 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (USP 9,397,338 newly cited) teaches an adhesive layer on a silicon anode to control the expansion thereof (see abstract, claim 13) considered relevant to the instant claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/               Primary Examiner, Art Unit 1723